In the United States Court of Federal Claims

Nos. l2-374C and l2-377C

(Fii@d; Juiy 28, 2014) F l [_  D

$**************$********************* _ JUL 2 8 2UM
AEROPLATE CoRP., C l'f ' *
corporation a a‘ ma * o_s. count oF
’ * FEDERAL CLA|MS
Plaintiff, *
*
v. *
*
THE UNITED STATES, *
*
Defendant. *

*************************************

ORDER

On July l4, 2014, the Clerk of Court received a Notice of Lien in each of the above-
captioned cases from California Bank and Trust. As an initial matter, there is no provision in the
Rules of the United States Court of Federal Claims for the filing of a lien notice. ln addition,
allowing the lien notices to be filed would violate the statute generally prohibiting the assignment
of claims against the United States, commonly referred to as the Antiassignment Act. § 31
U.S.C. § 3727 (2006). Under the Antiassignment Act, an assignment of a claim, or an interest in
a claim, against the United States "may be made only after a claim is allowed, the amount of the
claim is decided, and a warrant for payment of the claim has been issued." I;d. § 3727(b); §
also Pittman v. United States, ll6 F. Supp. 576, 580 (Ct. Cl. 1953) ("The Anti-Assignment
statute was enacted for the purpose of preventing third parties, with whom the Government was
not in privity, from acquiring an enforceable interest in a claim against it."). The requirements of
the Antiassignment Act have not been satisfied in these two cases; plaintiff’ s claims have not
been allowed, the amounts of plaintiff s claims have not been decided, and warrants for the
payment of plaintiff’ s claims have not been issued. Moreover, the bank has not established,
much less alleged, that it has a valid assignment under 3l U.S.C. § 3727(c), which sets forth
different requirements for assignments to financing institutions

Accordingly, the court directs the Clerk of Court to return the lien notices to the bank,
unfiled.

IT IS SO ORDERED.  `

MARiQAr{)l=.T M. SWEEI~`UZ‘}“

Judge